Citation Nr: 0724937	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, claimed as cholecystitis, cholelithiasis, gall 
bladder removal, and bile duct surgery. 

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, prior to January 28, 2002. 

3.  Entitlement to an evaluation in excess of 40 percent for 
type II diabetes mellitus with diabetic retinopathy, from 
January 28, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had verified active service from July 1976 to 
April 1982 which included combat service.  The veteran had 14 
years, 9 months, and 15 days of prior service.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating action in May 2001, the 
RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a stomach condition (claimed as 
gallbladder condition).  In a July 2001 rating decision, the 
RO granted service connection for diabetes mellitus and 
assigned a 20 percent rating.  The veteran submitted a notice 
of disagreement as to the assigned rating.  

On April 23, 2003, the veteran and his spouse appeared at the 
RO and testified via videoconference before the undersigned 
Veterans Law Judge, sitting in Washington, D. C.  A 
transcript of that hearing is of record.  

In an August 2004 decision, the Board determined that new and 
material evidence had been submitted and reopened the claim 
of entitlement to service connection for a gastrointestinal 
disability.  The Board then remanded the case to the RO for 
additional development of the record and a de novo review of 
the evidence.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
December 2004.  

In a November 2005 rating action, the RO increased the 
evaluation for diabetes mellitus from 20 percent to 40 
percent, effective January 28, 2002.  A claimant is presumed 
to be seeking the highest rating available under law.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of increased rating for the veteran's diabetes mellitus 
remains in appellate status.  

In the November 2005 rating action, the RO confirmed and 
continued a 10 percent evaluation for sural nerve palsy, left 
thigh laceration, with diabetic neuropathy.  A notice of 
disagreement (NOD) with that determination was received in 
November 2005.  A statement of the case (SOC) was issued in 
March 2006.  However, the record contains no substantive 
appeal with respect to that issue, and it has not been 
certified to the Board.  Therefore, that issue is not in 
appellate status, and will not be addressed by the Board at 
this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2006).  

The issue of entitlement to service connection for a 
gastrointestinal (GI) disorder, claimed as cholecystitis, 
cholelithiasis, gall bladder removal, and bile duct surgery 
is addressed in the REMAND portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will contact the veteran if 
additional action is required on his part.  


FINDINGS OF FACT

1.  Prior to January 28, 2002, the veteran's diabetes 
mellitus required oral hypoglycemic agents and restricted 
diet; he did not require treatment with insulin and/or 
regulation of activities.  

2.  From January 28, 2002, the veteran's diabetes mellitus 
has required the use of multiple medications, including 
insulin, restricted diet, and regulation of activities, but 
is not shown to be manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would be compensable if separately 
evaluated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, Type II, prior to January 28, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.7, 
4.119, Diagnostic Code 7913 (2006).  

2.  The criteria for an evaluation in excess of 40 percent 
for diabetes mellitus, type II, with diabetic retinopathy, 
from January 28, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321(b), 4.7, 4.119, Diagnostic Code 7913 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in January 2005 was not given prior 
to the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA." Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher evaluation for 
diabetes mellitus, given that there has been a Board remand, 
and he has been provided all the criteria necessary for a 
higher disability rating, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from June 1961 to April 1982.  His military personnel record 
reflects that he was stationed in Vietnam from June 1966 to 
June 1967 and from February 1968 to April 1970.  He was 
awarded the Vietnam Service Medal, the Purple Heart, the 
Republic of Vietnam Campaign Medal, and the Republic of 
Vietnam Gallantry Cross Unit Citation with palm, the Bronze 
Star Medal with Valor, and the Air Medal.  

The veteran's claim for service connection for diabetes 
mellitus (VA Form 21-526) was received in October 1997.  
Submitted in support of his claim were VA progress notes, 
dated from March 1997 to February 1998.  The veteran was seen 
in April 1997 for a follow up evaluation; the assessment 
included diabetes mellitus, poorly controlled; hypertension, 
well controlled; obesity, had lost 2 pounds but he does not 
want to exercise; recurrent deep vein thrombosis; and 
microcytic anemia.  The veteran was seen in September 1997 
for follow up care of calluses and nails; he also complained 
of dry skin.  It was noted that the veteran had diabetes 
mellitus for the past 4 years, which was controlled with oral 
hypoglycemics.  

The veteran was afforded a VA examination in September 1998, 
at which time he reported being diagnosed with diabetes 
mellitus in 1995; he was currently on Glucotrol 20 mg per 
day, glucophage 800 mg three times a day.  He stated that the 
medication controlled his diabetes pretty well.  He denied 
having any cerebrovascular accident or any transient ischemic 
attacks.  The veteran reported having blurred vision from 
time to time, but states that he has never had any laser 
treatment to his eyes.  He denied any heart problems or 
elevated cholesterol.  He stated that, as far as he knew, his 
kidneys are working fine.  The veteran noted that he has been 
impotent since 1995.  On examination, it was noted that the 
veteran weighed 285 pounds.  Extremities showed 3+ pitting 
edema of the lower extremities; there were good pulses in the 
dorsalis pedis and the posterior tibialis.  The diagnostic 
impression was diabetes mellitus, type II; impotency, 
secondary to diabetes mellitus; and morbid obesity.  

The veteran was examined in November 2000 for evaluation of 
his hypertension.  It was noted that he was also a diabetic 
on Glyburide and Metformin and he was on maintenance therapy 
with Coumadin because of recurrent DVTs.  Peripheral pulses 
were present, bilaterally.  The pertinent diagnosis included 
diabetes mellitus, type 2.  

On January 28, 2002, the veteran was seen at BAMC for 
diabetes management.  At that time, he complained of blurred 
vision, paresthesias, he wakes up in pain, in a cold sweat.  
It was noted that the veteran was following a diet, and 
regular exercise.  The assessment was diabetes, fair control.  
It was noted that the veteran was started on NPH insulin, 36 
units and he continued on all other medications.  

Of record is a medical statement from Dr. T. P., dated March 
10, 2004, indicating that the veteran had been followed in 
the Internal Medicine clinic at the BAMC for several medical 
problems including diabetes mellitus type 2, hypertension, 
obesity, recurrent deep vein thrombosis and gastroesophageal 
reflux disease.  Recently, he complained of increased blurry 
vision and he had problems seeing at work.  Dr. T. P. noted 
that examination by the Ophthalmologist showed that the 
veteran had moderate amount of diabetic retinopathy, a 
complication of his diabetes.  Due to his poor vision, the 
veteran stopped working as a chef due to increased risk of 
injury.  

The veteran was seen on May 20, 2004 with complaints of small 
wounds on the right lower extremity; he denied any pain.  The 
assessment was cellulitis, right leg; lower extremity edema, 
without evidence of congestive heart failure.  On December 
29, 2004, it was noted that the veteran was currently on 
Insulin Glargine injection.  The assessment was diabetes 
mellitus; and hypertension, good control.  

The veteran was afforded a VA examination for evaluation of 
his diabetes mellitus in April 2005.  The veteran indicated 
that he was hospitalized twice in 1993 for high blood sugars; 
he has not had problems with low blood sugars that required 
hospitalization.  On average, he sees his physician for 
diabetes 36 times per year.  The veteran indicated that his 
diabetes has caused progressive loss of strength in his legs, 
tingling and numbness in his legs, abnormal sensation in his 
feet, and bladder dysfunction, however no pads were needed.  
Frequency of urination was reported as 10-12 times per day.  
Frequency of urination at nighttime was 4 times per night or 
every two hours.  It was noted that the veteran was a 1200 
calorie diet, Lantus, Novo Nordisk insulin, Glypizide XL and 
Metformin.  It was also noted that diabetes affects the 
veteran's vision; he has blurry vision and sees "sparkly 
lights" for the last 4 years.  Diabetes affects his skin.  
He stated that the diabetes affects his heart; he described 
shortness of breath, chest pain, dizziness and fatigues 
easily.  He also referred to having high blood pressure.  The 
veteran further indicated that diabetes affects the arteries 
as well as the kidneys.  He reported swelling in the legs, 
weakness, fatigue, and limitation on exertion.  The veteran 
stated that he was released from his job because of increased 
urination.  He noted that he has had problems with impotency 
since 1995; he has been receiving medication without 
successful results.  

On examination, the pupils were not visualized due to 
"pupillary" constriction.  Examination of the skin, lung, 
and heart was normal.  The abdomen had mild tenderness in the 
right upper quadrant.  Femoral, popliteal, dorsalis pedis and 
anterior tibial were 1+, bilaterally.  There was no specific 
peripheral nerve involved.  Motor function in the lower 
extremities was normal.  Sensory function was abnormal.  
There was decreased sensation to the left leg.  The diagnosis 
was diabetes mellitus, type I.  Reduced vision.  The examiner 
noted that the veteran had hypertension, claudication, 
erectile dysfunction, and peripheral neuropathy.  He also 
noted that the veteran had restriction of activity due to 
diabetes as he was released from his job due to increased 
frequency of urination.  

VA progress notes, dated from December 2004 to November 2005, 
show that the veteran continued to receive treatment for 
symptoms of his diabetes.  In November 2005, the veteran was 
seen for diabetic foot care.  The veteran indicated that the 
tingling sensation had increased since the last visit.  The 
assessment was diabetes mellitus without complications.  



IV.  Legal Analysis-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  The Board 
concludes that here has been a change in disability and a 
staged rating is warranted.  

In the appealed July 2001 rating decision, the RO granted 
service connection for diabetes mellitus.  A 20 percent 
evaluation was effectuated as of July 9, 1991.  However, in 
November 2001, the RO assigned an effective date of October 
6, 1997 for the grant of service connection for diabetes 
mellitus.  

In this case, the veteran's diabetes mellitus is evaluated 
under Diagnostic Code 7913 as 20 percent disabling, from 
October 6, 1997 to January 27, 2002, and 40 percent 
disabling, from January 28, 2002.  Under Diagnostic Code 
7913, a 20 percent disability rating is assigned if diabetes 
mellitus requires insulin and a restricted diet; or oral 
hypoglycemic agent and a restricted diet.  A disability 
rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, a restricted diet and regulation of 
activities.  

A 60 percent rating may be assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating may be assigned for diabetes requiring 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

In addition, a note following the rating criteria indicates 
that compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

A.  A rating in excess of 20 percent prior to January 28, 
2002.  

The evidence from October 6, 1997 to January 27, 2002, 
consists of treatment records from the BAMC, as well as VA 
progress notes and examination reports, which show that the 
veteran had been diagnosed with diabetes mellitus and was 
prescribed Glucotrol at 20 mg daily.  The veteran was also 
indicated to be on other medications for his diabetes and was 
encouraged to watch his diet.  In fact, during a VA 
examination in September 1998, the veteran indicated that the 
medication controlled the diabetes pretty well.  The veteran 
was also noted to have some problems with impotence, but was 
noted to be having no problems with hypoglycemic episodes.  
This warrants a 20 percent evaluation under Diagnostic Code 
7913, but no more.  

B.  A rating higher than 40 percent from January 28, 2002.

The evidence from January 28, 2002 consists of private 
treatment records and VA examination reports.  Significantly, 
a clinic note from the BAMC, dated January 28, 2002, 
indicated that the veteran had started on NPH insulin, and 
continued his other medications; it was also noted that he 
was on a restricted diet.  

In April 2005, the veteran was afforded a VA examination in 
connection with his claim.  He sees his physician for 
diabetes 36 times per year.  The veteran indicated that his 
diabetes has caused progressive loss of strength in his legs, 
tingling and numbness in his legs, abnormal sensation in his 
feet, and bladder dysfunction, however no pads were needed.  
Frequency of urination was reported as 10-12 times per day.  
Frequency of urination at nighttime was 4 times  per night or 
every two hours.  It was noted that the veteran was a 1200 
calorie diet, Lantus, Novo Nordisk insulin, Glypizide XL and 
Metformin.  It was also noted that diabetes affects the 
veteran's vision; he has blurry vision and sees "sparkly 
lights" for the last 4 years.  Diabetes affects his skin.  
He stated that the diabetes affects his heart; he described 
shortness of breath, chest pain, dizziness and fatigues 
easily.  He also referred to having high blood pressure.  The 
veteran further indicated that diabetes affects the arteries 
as well as the kidneys.  He reported swelling in the legs, 
weakness, fatigue, and limitation on exertion.  The veteran 
stated that he was released from his job because of increased 
urination.  The pertinent diagnoses were diabetes mellitus, 
type I, with reduced vision, hypertension, claudication, 
erectile dysfunction, peripheral neuropathy; the examiner 
added that the veteran was released from his job due to 
increased frequency of urination.  The examiner further noted 
that the veteran had restricted activities of daily living 
due to the above conditions.  

In light of the foregoing, the Board concludes that an 
evaluation in excess of 40 percent, from January 28, 2002, is 
not warranted.  The medical evidence shows that the veteran's 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities.  There is no evidence, however, 
that the veteran's condition is productive of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Therefore, an evaluation in excess of 
40 percent under Diagnostic Code 7913 for the veteran's 
diabetes mellitus is not warranted.  

The Board observes that in April 2005, the veteran indicated 
that he sees his physician for diabetes about 36 times a 
year; however, a thorough review of the records, during the 
period in question, would indicate that the veteran sees a 
doctor every two to three months.  Following a clinical visit 
in February 2004, the veteran was instructed to return to 
clinic in 6 to 8 weeks; similar direction was given on March 
30, 2004, May 17, 2004, and June 30, 2004.  The veteran has 
carefully reviewed the evidence and his statements.  His 
assertion regarding averaging 36 visits per year to his 
diabetic care provider are not supported by the record.  
Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 40 percent for diabetes 
mellitus.  

In this regard, the Board notes that, as indicated above, 
compensable complications from diabetes mellitus are 
evaluated separately.  In this case, the veteran has been 
service-connected for hypertension, erectile dysfunction, 
peripheral neuropathy of the lower extremities, and 
peripheral vascular disease.  Because these associated 
conditions are separately compensable, they have not been 
considered part of the diabetic process for purposes of the 
Board's analysis under Diagnostic Code 7913.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established.  In addition, there is no showing 
during this period that the veteran's disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  It is also imperative to note that the 
veteran has been awarded TDIU.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus Type II, prior to January 28, 2002 is 
denied.  

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus Type II, effective from January 28, 2002, is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  

As noted above, the Board remanded the case in August 2004 
for further development.  In its August 2004 remand, the 
Board directed that several actions be completed by the 
agency of original jurisdiction.  In particular, the Board 
requested that the RO obtain a medical opinion regarding the 
etiology of any currently diagnosed gastrointestinal 
disorder.  However, the AOJ failed to obtain the opinion as 
directed in the prior remand.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status. Id.  
Accordingly, the RO is again requested to comply with the 
Board's August 2004 remand directives in that a medical 
opinion, as indicated below, should be obtained.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AO for the following development:

The RO should send the claims file to the 
proper specialist in order to obtain a VA 
medical opinion regarding the veteran's 
gastrointestinal disorder.  The examiner 
should provide an opinion as to whether 
any post service diagnoses of 
cholecystitis, cholelisthiasis, and gall 
bladder removal and any residuals thereof 
are related to military service, 
including any inservice-manifestations.  
A complete rationale for any opinions 
expressed must be provided.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


